DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24, line 2: “prior expelling” should read –prior to expelling--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chojnacki (US Pub. 11,116,147 B1) in view of Golan (US Pub. 2004/0222321 A1).
Regarding claim 1, Chojnacki discloses an irrigation system for irrigating a plurality of plants growing in growing media, the irrigation system comprising: 
a movable grow table for supporting and displacing the plurality of plants (Fig. 1, grow table is comprised of frame 12); 
a main header in fluid communication with the outlet of the reservoir and configured for receiving a flow of water therefrom, the main header comprising a plurality of header outlets along a length thereof (Fig. 1, irrigation system 60 has a plurality of outlets which water supply lines 66 extend from); 
and a plurality of microtubes respectively extending from the plurality of header outlets and configured for receiving a head-pressurized flow of water from the main header for flow through the microtubes (Fig. 1, water supply lines 66), the microtubes each having a microtube outlet positioned proximate to a corresponding one of the plants such that the microtubes expel water from respective microtube outlets to evenly irrigate the plants (Fig. 1, drip emitters 68).
However, Chojnacki does not disclose as taught by Golan, a gravity irrigation device; a reservoir coupled to the movable grow table and configured for receiving water, the reservoir comprising an outlet formed in a lower section thereof and being located above the growing media in which the plurality of plants are growing so as to provide head pressure (Pg. 3, [0059], lines 1-9: “With reference to FIGS. 5 and 2, the gravity filter tank 14 is raised on a support with adjustable height, within a range of 1-2 m. The tank is of the type Self Cleaning Gravity Screen Filtration System, manufactured by Fresno Valves & Castings, Inc., USA The filter tank 14 comprises an inlet tank 62 with an inlet 64 connected to the source of water 12 (FIG. 1), a catch tank 66 connected to the outlet pipe 16, a filtering screen 68 with rotating jets 69 above the catch tank, and a trash tank 70 with discharge valve 72.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grow table of Chojnacki to include the gravity irrigation device of Golan coupled to the table because the low-pressure of the gravity irrigation system is ideal for irrigating plants.
Regarding claim 2, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, each of the plurality of microtube outlets is located above the main header, allowing the main header to be filled with water so as to build the head pressure, and then providing the head-pressurized flow to travel through the microtubes upwardly and then downwardly towards the plants (Fig. 4, water supply lines 66 are flexible and can be extended above the irrigation system 60 before reaching the plant).
Regarding claim 3, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, the reservoir is located at a pre- determined height above the growing media so as to provide the head pressure sufficient to expel water from the microtube outlets (Pg. 3, [0059], lines 1-9: “With reference to FIGS. 5 and 2, the gravity filter tank 14 is raised on a support with adjustable height, within a range of 1-2 m. The tank is of the type Self Cleaning Gravity Screen Filtration System, manufactured by Fresno Valves & Castings, Inc., USA The filter tank 14 comprises an inlet tank 62 with an inlet 64 connected to the source of water 12 (FIG. 1), a catch tank 66 connected to the outlet pipe 16, a filtering screen 68 with rotating jets 69 above the catch tank, and a trash tank 70 with discharge valve 72.”).
Regarding claim 4, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Golan, the head pressure is between 5 and 0.20 meters, between 4 and 0.30 meters, between 3 and 0.40 meters or between 2 and 0.50 meters (Abstract, lines 1-3: “Low-pressure drip irrigation system, comprising a distribution pipe made of thin-walled sleeve collapsible when empty and designed to operate under hydraulic head up to 3 m H2O”).
Regarding claim 5, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, a filter located in the reservoir and/or the main header and configured so as to prevent oversized debris reaching the microtubes (Col. 7, lines 58-61: “The inlet valve 64 may be connected to a screen filter (not shown) and watering timer (not shown) and allows for the simple connection of a typical garden hose”).
Regarding claim 6, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Golan, the filter is located in the reservoir and covers the outlet of the reservoir and comprises a plurality of pores configured to permit the water to flow therethrough (Pg. 3, [0059], lines 1-5: “With reference to FIGS. 5 and 2, the gravity filter tank 14 is raised on a support with adjustable height, within a range of 1-2 m. The tank is of the type Self Cleaning Gravity Screen Filtration System, manufactured by Fresno Valves & Castings, Inc.”).
Regarding claim 7, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Golan, the pores are smaller than the microtube outlets (According to a cut-sheet for the Self Cleaning Gravity Screen Filtration System, manufactured by Fresno Valves & Castings as referenced in [0059], the mesh size of the filter is 150 which translates to a pore size of approximately 100 micrometers. The supply lines 66 of Chojnacki are ¼” inch poly tubes (Col. 8, line 3)).
Regarding claim 8, Chojnacki as modified by Golan discloses the claimed invention except for each pore defines a pore width of between about 0.2 mm and about 1.8 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the pore size to this range because it might be appropriate for the particulates that are most commonly encountered in irrigation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Golan, the main header comprises a vertical section downwardly extending from the reservoir and a horizontal section comprising the irrigation section and extending from the first section at an angle (Fig. 2, outlet pipe 16 has a vertical component. The distribution pipe 20 is horizontal).
Regarding claim 10, Chojnacki as modified by Golan discloses the claimed invention in addition to the flow of water from the reservoir is greater than the head-pressurized flow of water expelled from the microtube outlets (Any fluid system will have pressure losses associated with pipe runs and fittings).
Regarding claim 11, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, the microtubes each comprises a microtube first member extending from the main header and a microtube end member extending from the microtube first member at a microtube angle, the microtube angle being provided about the respective microtube outlet (Fig. 8, water supply lines 66 are flexible and comprise multiple turns and angles).
	Regarding claim 12, Chojnacki as modified by Golan discloses the claimed invention except for the microtube angle is between 80 degrees and 100 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the microtube angle to this range to prevent kinking of the line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 14, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, the microtubes each defines a microtube inner diameter and the main header defines a main header inner diameter, the microtube inner diameter being smaller than the main header inner diameter (Fig. 1, the diameter of water supply lines 66 is smaller than the diameter of irrigation system 60).
	Regarding claim 15, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, a ratio main header inner diameter microtube inner diameter is such that the head pressure is sufficient to evenly irrigate the plants (The system irrigates pots at the furthest point from the water source so it is logical that the diameters are sized properly to facilitate this).
	Regarding claim 16, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, the ratio main header inner diameter microtube inner diameter is between 2 and 15 (Col. 8, lines 2-5: “In one embodiment of the invention, the individual supply lines 66 are ¼ inch poly tubes running from the main irrigation line 62 to each pocket 46”. Col. 7, lines 63-64: “The main irrigation line 62 may comprise, for example, a ¾ inch poly tubing”).
Regarding claim 17, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, the microtube outlets are located at the same level above the main header (Fig. 7, drip emitters 68 are located above irrigation system 60 at the same elevation on each pot).
Regarding claim 18, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, the microtubes each defines a microtube highest point, the microtube highest points being located at the same level above the main header (Fig. 7, each of water supply lines 66 has a highest point).
Regarding claim 20, Chojnacki discloses a method for irrigating a plurality of plants growing in growing media, the method comprising:
a movable table (Fig. 1, grow table is comprised of frame 12);
flowing the water through a main header, and then into a plurality of microtubes in fluid communication with the main header (Fig. 1, irrigation system 60 has a plurality of outlets which water supply lines 66 extend from); 
However, Chojnacki does not disclose as taught by Golan, providing water in a reservoir; flowing the water by gravity under a head pressure from the reservoir (Pg. 3, [0059], lines 1-9: “With reference to FIGS. 5 and 2, the gravity filter tank 14 is raised on a support with adjustable height, within a range of 1-2 m. The tank is of the type Self Cleaning Gravity Screen Filtration System, manufactured by Fresno Valves & Castings, Inc., USA The filter tank 14 comprises an inlet tank 62 with an inlet 64 connected to the source of water 12 (FIG. 1), a catch tank 66 connected to the outlet pipe 16, a filtering screen 68 with rotating jets 69 above the catch tank, and a trash tank 70 with discharge valve 72.”);
and expelling the water from the microtubes into the plants at an even distribution (Pg. 3, [0047], lines 3-6: “The pipes 20 are used in generally horizontal state, while the branch tubes 22 may be slightly inclined, so as to maintain approximately uniform bead in all drip emitters”).
Regarding claim 21, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Chojnacki, the water flows upwardly from the main header into the plurality of microtubes in sections of the microtubes adjacent to the main header (Fig. 4, water supply lines 66 are flexible and can be extended above the irrigation system 60 before reaching the plant).
Regarding claim 22, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Golan, subjecting the water to filtration prior to flowing the water through the main header (Pg. 3, [0059], lines 1-9: “With reference to FIGS. 5 and 2, the gravity filter tank 14 is raised on a support with adjustable height, within a range of 1-2 m. The tank is of the type Self Cleaning Gravity Screen Filtration System, manufactured by Fresno Valves & Castings, Inc., USA The filter tank 14 comprises an inlet tank 62 with an inlet 64 connected to the source of water 12 (FIG. 1), a catch tank 66 connected to the outlet pipe 16, a filtering screen 68 with rotating jets 69 above the catch tank, and a trash tank 70 with discharge valve 72.”).
Regarding claim 23, Chojnacki as modified by Golan discloses the claimed invention in addition to the flow of water from the reservoir is greater than the head-pressurized flow of water expelled from the microtubes (Any fluid system will have pressure losses associated with pipe runs and fittings).
Regarding claim 24, Chojnacki as modified by Golan discloses the claimed invention in addition to as taught by Golan flowing the water through a plurality of angled elbows prior expelling from the microtube outlets towards the growing media (Fig. 2, a plurality of elbows are shown, including one in outlet pipe 16).
Regarding claim 25, Chojnacki discloses a gravity irrigation device to be coupled to a movable grow table configured to support and displace a plurality of plants growing in growing media (Abstract, lines 1-11: “A method and system for supporting containerized plants in an upright and stationary position and at customizable, uniform spacing therebetween. The system comprises a frame, pockets, stabilizers positioned within the pockets and spacers. The pockets, stabilizers and spacers provide both horizontal and vertical support to each containerized plant, holding it securely in place without stakes or cables. The pockets with stabilizers and the spacers may be arranged in various patterns to promote stability of the system and health of the containerized plants. An irrigation system may be coupled to the system for maintaining and nourishing plants”), the gravity irrigation device comprising: 
a main header in fluid communication with the outlet of the reservoir and configured for receiving a flow of water therefrom, the main header comprising a plurality of header outlets along a length thereof (Fig. 1, irrigation system 60 has a plurality of outlets which water supply lines 66 extend from); 
and a plurality of microtubes respectively extending from the plurality of header outlets and configured for receiving a head-pressurized flow of water from the main header for flow through the microtubes, the microtubes each having a microtube outlet to be positioned proximate to a corresponding one of the plants such that the microtubes expel water from respective microtube outlets to evenly irrigate the plants (Fig. 1, water supply lines 66).
However, Chojnacki does not disclose as taught by Golan, a reservoir to be coupled to the movable grow table and to be displaceable therewith, the reservoir being configured for receiving water and comprising an outlet formed in a lower section thereof to be located above the growing 41media in which the plurality of plants are growing so as to provide head pressure (Pg. 3, [0059], lines 1-9: “With reference to FIGS. 5 and 2, the gravity filter tank 14 is raised on a support with adjustable height, within a range of 1-2 m. The tank is of the type Self Cleaning Gravity Screen Filtration System, manufactured by Fresno Valves & Castings, Inc., USA The filter tank 14 comprises an inlet tank 62 with an inlet 64 connected to the source of water 12 (FIG. 1), a catch tank 66 connected to the outlet pipe 16, a filtering screen 68 with rotating jets 69 above the catch tank, and a trash tank 70 with discharge valve 72.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grow table of Chojnacki to include the gravity irrigation device of Golan coupled to the table because the low-pressure of the gravity irrigation system is ideal for irrigating plants.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chojnacki (US Pub. 11,116,147 B1) in view of Golan (US Pub. 2004/0222321 A1), and further in view of Thayer (US Pub. 5,267,695).
Regarding claim 13, Chojnacki as modified by Golan discloses the claimed invention except for as taught by Thayer, a plurality of stakes respectively supporting the microtubes above the growing media, the stakes each having a stake first end and a stake second end, the stake first end secured to and extending from a corresponding microtube outlet (Col. 1, lines 55-63: “FIGS. 1 and 2 illustrate the above-described difficulties with prior art overhead, vertically hanging low volume irrigation systems. In FIG. 1, a prior art system is referred to generally by the reference numeral 10, and is used for example, to irrigate a grape vineyard, including grape vines 12. Associated with each vine 12 is a stake 14 to which is attached a central distribution tube 16 fabricated of a thin wall plastic material; typically, the plastic, usually comprises polyethylene”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microtubes of Chojnacki as modified by Golan to include the stakes of Thayer to anchor the microtubes in place.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chojnacki (US Pub. 11,116,147 B1) in view of Golan (US Pub. 2004/0222321 A1), and further in view of Adkinson (US Pub. 2015/0101248 A1).
Regarding claim 19, Chojnacki as modified by Golan discloses the claimed invention except for as taught by Adkinson, a non-absorbed water collecting container removably positionable below the movable grow table, in vertical alignment therewith, for receiving non-absorbed water flowing down from the plants by gravity, the non-absorbed water collecting container including a plurality of side walls and a bottom wall (Pg. 3, [0039]: “Testing has shown that when used on a deck, patio, or other nonporous surface; watering of the plants often results in excess water flowing through the fine screen mesh bag 74 and base unit 34 onto the deck, patio, or floor below the planter box 20. Thus, a removable and water retaining drip pan 84 may be provided for capture and/or diversion of excess water. The drip pan 84 may be attached to the base unit 34 above or below the bottom panel 44”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Chojnacki as modified by Golan to include the drip pan of Adkinson if the apparatus is used indoors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642